ON SECOND REHEARING
Mr. Chief Justice Del Toro
delivered the opinion of the Court.
The defendant moves for a reconsideration of the judgment rendered by us in this case on the 4th of last June, on two grounds, namely, (1) because at the end of page 3 of the opinion it is said: “The second witness to take the stand was Benigno Santiago, a nephew of the defendant and employed by him in his establishment, ’ ’ whereas it appears from the transcript that the witness was a nephew of the plaintiff and not of the defendant, and (2) because section 1247 of the Civil Code was not properly applied.
Really, witness Benigno Santiago was not the nephew of the defendant, but of the plaintiff. However, such a clerical error, which must be understood as corrected hereby, can not serve as ground for the reconsideration of said judgment.
As regards the other ground, a reading of the opinion of the Court, delivered on the 4th of last June, suffices to conclude that the section invoked was considered. That section must always be construed in connection with the preceding sections 1245 and 1246.
Sections 1245,1246 and 1247 of the Civil Code are identical with sections 1278, 1279 and 1280 of the old code and, as stated by the Supreme Court of Spain in a judgment rendered on July 8, 1904, 98 J. C. 803, in harmony with its repeated decisions, “contracts are binding whatever the form of their execution, provided they comply with the requirements of section 1261 of the Civil Code, as in terms prescribed by *125section 1278, from which it follows that their effectiveness, as between the contracting parties, depends exclusively upon their validity and not upon the extrinsic forms required by law for other distinct purposes.”
For many years past the scope of section 1247 of our Civil Code has been the subject of careful consideration on the part of this court, because a strict application of its provisions might lead to real injustice. Hence our view that said section does not preclude the testimony of witnesses where the contracting parties are the ones concerned, although, of course, such evidence must be strong and clear and entirely worthy of belief in order that it may be considered.
It is true that if the plaintiff had furnished the defendant with the bill of particulars which the latter requested, as far as it was within plaintiff’s power to furnish it in view of the fire, he would have thereby shown his good faith and avoided the numerous obstacles and delays which have arisen in this minor litigation. The plaintiff placed himself in a difficult position and tied his hands for the presentation at the trial of detailed evidence. But although the last account stated and found correct by the defendant, as alleged in the complaint and established by the evidence, is the one to be used as a basis, we can not disregard the facts which preceded, coexisted with or followed the alleged acceptance by the defendant of the debit balance claimed from him.
A peculiar contract is involved here. The existence of the contractual relation is admitted by the defendant, and it would be something contrary to justice to reject the testimony of the merchant, of his clerk and of his collector, all relating to the written account delivered to the defendant and found correct by him.
Really the practice followed by the plaintiff in the present case is not to be recommended. He ran the risk of not being believed by the court and of losing his claim; but since his testimony as well as those of his witnesses was fully believed *126by the trial judge, and was ample, clear and specific, the judgment must stand.
The evidence introduced by the plaintiff would have been sufficient according to the American jurisprudence, as appears from the following summary thereof set forth in Ruling Case Law:
“Evidence tending to show that the parties met and settled up, • and that a balance was struck and agreed upon, is admissible to prove an account stated, and is sufficient to authorize the submission of the question as one of fact to the jury.” 1 R.C.L. 220, sec. 21.
The motion for rehearing must be denied.